DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
No claims are amended.
Claim 1 is canceled.
Claims 2-21 are newly added. 
Claims 2-21 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 2, 3, 5, 14, 15, 18, and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting over claims 1, 4, and 5  of Co-pending Application 16835203 in view of Lienhart et al. (US 20060187358). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter or they are obvious variation of claims 1, 4, and 5 of Co-pending Application 16835203.
The following subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application 16017926
Co-pending Application 16835203
Claim 2, 14, and 18 maps to
Claim 1
Claim 3 15 and 19 maps to 
Claim 4
Claim 5 maps to 
Claim 5


Claims 1, 4, and 5 of Co-pending Application 16835203 claims inventive steps same as of the inventive steps in claims 2, 14 and 18 of instant application. However claim 1 of Co-pending Application 16835203 does not claim limitations, “receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display”.
Lienhart disclose, receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display (par. 0092 discloses once it is determined that incoming video stream is an advertisement, ad substitution occurs (as disclosed in par. 0139 ad substitution), the default advertisement (i.e. first media content of programing stream of first sequence of media content) is replaced with targeted advertisement (i.e. second media content), par. 0057 discloses detection/replacement device 230 (i.e. server that providers targeted advertisement) that detects and replaces advertisement with targeted advertisement). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify claim 1 of Co-pending Application 16835203 by adding limitations, “receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display” as taught by Lienhart, to provide the targeted content to viewer, as disclosed in Lienhart 0004 and 0054. 

Claims 2, 6, 14, 18, and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting over claims 1, 3, 4, and 8 of Co-pending Application 16835209 in view of Lienhart et al. (US 20060187358). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter or they are obvious variation of claims 1, 3, 4, and 8 of Co-pending Application 16835209.
The following subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application 16017926
Co-pending Application 16835209
Claim 2, 14, and 18 maps to
Combined claims 1, 3 and 4
Claim 6 maps to 
Claim 8


Combined claims 1, 3, and 4 of Co-pending Application 16835209 claims inventive steps same as of the inventive steps in claims 2, 14 and 18 of instant application. However Combined claims 1, 3, and 4 of Co-pending Application 16835209 does not claim limitations, “receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display”.
Lienhart disclose, receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display (par. 0092 discloses once it is determined that incoming video stream is an advertisement, ad substitution occurs (as disclosed in par. 0139 ad substitution), the default advertisement (i.e. first media content of programing stream of first sequence of media content) is replaced with targeted advertisement (i.e. second media content), par. 0057 discloses detection/replacement device 230 (i.e. server that providers targeted advertisement) that detects and replaces advertisement with targeted advertisement). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify claim Combined claims 1, 3, and 4 of Co-pending Application 16835209 by adding limitations, “receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display” as taught by Lienhart, to provide the targeted content to viewer, as disclosed in Lienhart 0004 and 0054.

Claims 2, 14, and 18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting over claims 1, 2, 3 and 5 of Co-pending Application 16835215 in view of Lienhart et al. (US 20060187358). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter or they are obvious variation of claims 1, 2, 3 and 5 of Co-pending Application 16835215.
The following subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application 16017926
Co-pending Application 16835215
Claim 2, 14, and 18 maps to
Combined claims 1, 2, 3 and 5


Combined claims 1,2, 3, and 5 of Co-pending Application 16835215 claims inventive steps same as of the inventive steps in claims 2, 14 and 18 of instant application. However combined claims 1,2, 3, and 5 of Co-pending Application 16835215 does not claim limitations, “receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display”.
Lienhart disclose, receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display (par. 0092 discloses once it is determined that incoming video stream is an advertisement, ad substitution occurs (as disclosed in par. 0139 ad substitution), the default advertisement (i.e. first media content of programing stream of first sequence of media content) is replaced with targeted advertisement (i.e. second media content), par. 0057 discloses detection/replacement device 230 (i.e. server that providers targeted advertisement) that detects and replaces advertisement with targeted advertisement). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify combined claims 1,2, 3, and 5  of Co-pending Application 16835215 by adding limitations, “receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display” as taught by Lienhart, to provide the targeted content to viewer, as disclosed in Lienhart 0004 and 0054.

Claims 2, 14, and 18 are provisionally rejected on the ground of nonstatutory obviousness-type type double patenting over combined claims 1, 6 and 5 of Co-pending Application 16835204 in view of Lienhart et al. (US 20060187358). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim similar subject matter or they are obvious variation of combined claims 1, 6 and 5 of Co-pending Application 16835204.
The following subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application 16017926
Co-pending Application 16835204
Claim 2, 14, and 18 maps to
Combined claims 1, 6, and 7


Combined claims 1, 6 and 5 of Co-pending Application 16835204 claims inventive steps same as of the inventive steps in claims 2, 14 and 18 of instant application. However combined claims 1, 6 and 5 of Co-pending Application 16835204 does not claim limitations, “receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display”.
Lienhart disclose, receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display (par. 0092 discloses once it is determined that incoming video stream is an advertisement, ad substitution occurs (as disclosed in par. 0139 ad substitution), the default advertisement (i.e. first media content of programing stream of first sequence of media content) is replaced with targeted advertisement (i.e. second media content), par. 0057 discloses detection/replacement device 230 (i.e. server that providers targeted advertisement) that detects and replaces advertisement with targeted advertisement). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify combined claims 1,2, 3, and 5  of Co-pending Application 16835204 by adding limitations, “receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display” as taught by Lienhart, to provide the targeted content to viewer, as disclosed in Lienhart 0004 and 0054.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 2, 14, and 18 recites the limitation, “generates a second comparison fingerprint, using a second sequence of media content that is received by the media system, for comparison with reference fingerprints of reference content corresponding to the first sequence of media content so as to identify whether the second sequence of media content is a continuation of the first sequence of media content”. 
Examiner could not find support in applicant’s disclosure for such feature of, generating second comparison fingerprint for comparison with reference fingerprints of reference content corresponding to the first sequence of media content to identify whether the second sequence of media content is a continuation of the first sequence of media content.
Therefore specification does not provide written description to support the limitations “generates a second comparison fingerprint, using a second sequence of media content that is received by the media system, for comparison with reference fingerprints of reference content corresponding to the first sequence of media content so as to identify whether the second sequence of media content is a continuation of the first sequence of media content”. 


Claim 9 recites the limitation, “wherein the request includes data indicating a matching reference fingerprint from the plurality of reference fingerprints”. 
Examiner could not find support in applicant’s disclosure for such feature of claim 9  in combination with claim 7, that requesting for additional content includes data indicating a matching reference fingerprint from the plurality of reference fingerprints.
Therefore specification does not provide written description to support the limitations “wherein the request includes data indicating a matching reference fingerprint from the plurality of reference fingerprints”. 

  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, 14, and 18 recites the limitation, “generates a second comparison fingerprint, using a second sequence of media content that is received by the media system, for comparison with reference fingerprints of reference content corresponding to the first sequence of media content so as to identify whether the second sequence of media content is a continuation of the first sequence of media content”. 
Examiner could not find support in applicant’s disclosure for such feature of, generating second comparison fingerprint for comparison with reference fingerprints of reference content corresponding to the first sequence of media content to identify whether the second sequence of media content is a continuation of the first sequence of media content.
Therefore specification does not provide written description to support the limitations “generates a second comparison fingerprint, using a second sequence of media content that is received by the media system, for comparison with reference fingerprints of reference content corresponding to the first sequence of media content so as to identify whether the second sequence of media content is a continuation of the first sequence of media content”. There is insufficient antecedent basis for this limitation, between specification and claims, Appropriate correction is required.

Claim 9 recites the limitation, “wherein the request includes data indicating a matching reference fingerprint from the plurality of reference fingerprints”. 
Examiner could not find support in applicant’s disclosure for such feature of claim 9  in combination with claim 7, that requesting for additional content includes data indicating a matching reference fingerprint from the plurality of reference fingerprints.
Therefore specification does not provide written description to support the limitations “wherein the request includes data indicating a matching reference fingerprint from the plurality of reference fingerprints”. There is insufficient antecedent basis for this limitation, between specification and claims, Appropriate correction is required.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 

Claim 2, 14, and 18 recites the limitation, “generates a second comparison fingerprint, using a second sequence of media content that is received by the media system, for comparison with reference fingerprints of reference content corresponding to the first sequence of media content so as to identify whether the second sequence of media content is a continuation of the first sequence of media content”. 
Examiner could not find support in applicant’s disclosure for such feature of, generating second comparison fingerprint for comparison with reference fingerprints of reference content corresponding to the first sequence of media content to identify whether the second sequence of media content is a continuation of the first sequence of media content.
Therefore specification does not provide written description to support the limitations “generates a second comparison fingerprint, using a second sequence of media content that is received by the media system, for comparison with reference fingerprints of reference content corresponding to the first sequence of media content so as to identify whether the second sequence of media content is a continuation of the first sequence of media content”; therefore specification fails to provide proper antecedent basis for the claimed subject matter.

Claim 9 recites the limitation, “wherein the request includes data indicating a matching reference fingerprint from the plurality of reference fingerprints”. 
Examiner could not find support in applicant’s disclosure for such feature of claim 9  in combination with claim 7, that requesting for additional content includes data indicating a matching reference fingerprint from the plurality of reference fingerprints.
Therefore specification does not provide written description to support the limitations “wherein the request includes data indicating a matching reference fingerprint from the plurality of reference fingerprints”; therefore specification fails to provide proper antecedent basis for the claimed subject matter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 14, and 18 are rejected under 35 U.S.C. 102(b) as being anticipated by Lienhart et al. (US 20060187358), hereinafter as Lienhart.

Regarding claim 2, Lienhart discloses, a method comprising:
receiving, by a media system, a first sequence of media content (par. 0056 discloses incoming video stream is provided to STB 210);
operating, by the media system, in a discovery mode, wherein while operating in the discovery mode, the media system generates a first comparison fingerprint using the first sequence of media content for comparison with a plurality of reference fingerprints so as to identify the first sequence of media content (par. 0159 discloses, the detection of the beginning of programming may be detected by comparing a calculated fingerprint of the incoming video stream with previously generated fingerprints for the programming, i.e. discovering identify of first sequence (i.e. beginning of media program) by generating fingerprint from incoming video stream and comparing it with reference fingerprints); and
after the first sequence of media content is identified, transitioning, by the media system from operating in the discovery mode to operating in a tracking mode, wherein while operating in the tracking mode (par. 0050, 0051 discloses recognition (i.e. tracking) of features in incoming stream to recognize the advertisement, par. 0088 discloses further detail of tracking of features in incoming video stream for recognition of advertisement, i.e. in this mode system tracks for advertisements starting, different from discovering what program or channel is being watched), the media system:
receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display (par. 0092 discloses the default advertisement is replaced with targeted advertisement (i.e. second media content), par. 0057 discloses detection/replacement device 230 (i.e. server that providers targeted advertisement) that detects and replaces advertisement with targeted advertisement), and
generates a second comparison fingerprint, using a second sequence of media content that is received by the media system, for comparison with reference fingerprints of reference content corresponding to the first sequence of media content so as to identify whether the second sequence of media content is a continuation of the first sequence of media content (par. 0150 discloses using fingerprint comparison process of the incoming video stream to known fingerprints that includes e.g. for detecting ad outros (i.e. portion after the advertisement break or that is considered as a second sequence of the media programming, using same reference fingerprints that were used for detecting beginning of programing stream or first sequence of media content), par. 0154 discloses detect a video entity (e.g. ad outro, programming) that causes end of ad insertion, i.e. when it is detected that stream is back to main program, therefore identifying continuation of main programing or portion after the ad break that is a second sequence of main media content is the continuation of first sequence of main media content)).

Regarding claim 14, Lienhart discloses, A non-transitory computer-readable medium having stored therein instructions that are executable to cause a media system to perform functions comprising (see par. 0190-0192):
receiving a first sequence of media content (par. 0056 discloses incoming video stream is provided to STB 210);
operating in a discovery mode, wherein while operating in the discovery mode, the media system generates a first comparison fingerprint using the first sequence of media content for comparison with a plurality of reference fingerprints so as to identify the first sequence of media content (par. 0139 discloses ad substitution on the particular channel that is being displayed and detecting identity of specific channel using fingerprints, par. 0159 discloses, the detection of the beginning of programming may be detected by comparing a calculated fingerprint of the incoming video stream with previously generated fingerprints for the programming, i.e. discovering identify of first sequence (i.e. beginning of media program) by generating fingerprint from incoming video stream and comparing it with reference fingerprints); and
after the first sequence of media content is identified, transitioning, by the media system from operating in the discovery mode to operating in a tracking mode, wherein while operating in the tracking mode (par. 0050, 0051 discloses recognition (i.e. tracking) of features in incoming stream to recognize the advertisement, par. 0088 discloses further detail of tracking of features in incoming video stream for recognition of advertisement), the media system:
receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display (par. 0092 discloses once it is determined that incoming video stream is an advertisement, ad substitution occurs (as disclosed in par. 0139 ad substitution), the default advertisement (i.e. first media content of programing stream of first sequence of media content) is replaced with targeted advertisement (i.e. second media content), par. 0057 discloses detection/replacement device 230 (i.e. server that providers targeted advertisement) that detects and replaces advertisement with targeted advertisement), and
generates a second comparison fingerprint, using a second sequence of media content that is received by the media system, for comparison with reference fingerprints of reference content corresponding to the first sequence of media content so as to identify whether the second sequence of media content is a continuation of the first sequence of media content (par. 0146 discloses channel identification fingerprints (i.e. reference fingerprint to be used for detection of sequence of main programming) are stored in database, par. 0150 discloses using fingerprint comparison process of the incoming video stream to known fingerprints that includes e.g. for detecting ad outros (i.e. portion after the advertisement break or second sequence of the media sequence, using same reference fingerprints that were used for detecting beginning of programing stream), par. 0154 discloses detect a video entity (e.g. ad outro, programming) that causes end of ad insertion, i.e. identifying continuation of main programing stream or continuation of first sequence of media content that causes the end of the advertisement insertion)).

Regarding claim 18, Lienhart discloses, A media system (par. 0054 discloses, STB, DVR system) comprising: 
a processing unit (par. 0190-0192 discloses microprocessor system included in computer system); and
a computer-readable medium having stored therein instructions that are executable to cause the media system to perform functions comprising (par. 0190-0192 discloses computer system and computer readable program code for facilitating present invention):
receiving a first sequence of media content (par. 0056 discloses incoming video stream is provided to STB 210);
operating in a discovery mode, wherein while operating in the discovery mode, the media system generates a first comparison fingerprint using the first sequence of media content for comparison with a plurality of reference fingerprints so as to identify the first sequence of media content (par. 0139 discloses ad substitution on the particular channel that is being displayed and detecting identity of specific channel using fingerprints, par. 0159 discloses, the detection of the beginning of programming may be detected by comparing a calculated fingerprint of the incoming video stream with previously generated fingerprints for the programming, i.e. discovering identify of first sequence (i.e. beginning of media program) by generating fingerprint from incoming video stream and comparing it with reference fingerprints); and
after the first sequence of media content is identified, transitioning, by the media system from operating in the discovery mode to operating in a tracking mode, wherein while operating in the tracking mode (par. 0050, 0051 discloses recognition (i.e. tracking) of features in incoming stream to recognize the advertisement, par. 0088 discloses further detail of tracking of features in incoming video stream for recognition of advertisement), the media system:
receives, from a server system, second media content for replacing or supplementing first media content of the first sequence of media content, provides the second media content for display (par. 0092 discloses once it is determined that incoming video stream is an advertisement, ad substitution occurs (as disclosed in par. 0139 ad substitution), the default advertisement (i.e. first media content of programing stream of first sequence of media content) is replaced with targeted advertisement (i.e. second media content), par. 0057 discloses detection/replacement device 230 (i.e. server that providers targeted advertisement) that detects and replaces advertisement with targeted advertisement), and
generates a second comparison fingerprint, using a second sequence of media content that is received by the media system, for comparison with reference fingerprints of reference content corresponding to the first sequence of media content so as to identify whether the second sequence of media content is a continuation of the first sequence of media content (par. 0146 discloses channel identification fingerprints (i.e. reference fingerprint to be used for detection of sequence of main programming) are stored in database, par. 0150 discloses using fingerprint comparison process of the incoming video stream to known fingerprints that includes e.g. for detecting ad outros (i.e. portion after the advertisement break or second sequence of the media sequence, using same reference fingerprints that were used for detecting beginning of programing stream), par. 0154 discloses detect a video entity (e.g. ad outro, programming) that causes end of ad insertion, i.e. identifying continuation of main programing stream or continuation of first sequence of media content that causes the end of the advertisement insertion)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 3-6, 15-17, and 19-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Lienhart et al. (US 20060187358), hereinafter as Lienhart, in view of Beletski et al. (US 20080256115), hereinafter as Beletski.

Regarding claim 3, the method of claim 2, 

Lienhart does not disclose, wherein while operating in the discovery mode, the media system sends the first comparison fingerprint to the server system for comparison with the plurality of reference fingerprints.
Beletski discloses, wherein while operating in the discovery mode, the media system sends the first comparison fingerprint to the server system for comparison with the plurality of reference fingerprints (par. 0056 discloses sending fingerprint to server for comparison with fingerprint database at server device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lienhart, by teaching of media system sending comparison fingerprint to server for comparison with the plurality of reference fingerprints, as disclosed by Beletski, to efficiently detect the identification of media content by not waiting for reference fingerprints to arrive at media terminal, as disclosed in Beletski par. 0005-0006.
 
Regarding claim 4, the method of claim 3, 

Lienhart in view of Beletski further discloses, wherein while operating in the tracking mode, the media system receives the reference fingerprints of the reference content and compares the second comparison fingerprint with the reference fingerprints of the reference content (Beletski par. 0056-0059, fig. 3 discloses client device sends fingerprint of content to sever for recognition, server compares the received fingerprint and recognize the content, thus this fingerprint serves as reference for comparison to the content as it plays on the device, par. 0059 discloses, device also receives reference fingerprint data as shown in block 314 of fig. 3 (i.e. prior to playing of next portion of media segment), which gets compared to newly calculated fingerprint on device). 

Regarding claim 5, the method of claim 2, 

Lienhart does not disclose, wherein while operating in the tracking mode, the media system determines that the second comparison fingerprint does not match any of the reference fingerprints of the reference content and, based on the determining, reenters the discovery mode.
Beletski discloses, wherein while operating in the tracking mode, the media system determines that the second comparison fingerprint does not match any of the reference fingerprints of the reference content and, based on the determining, reenters the discovery mode (par. 0053, 2A discloses storing the fingerprints locally for the currently playing content, comparing newly calculated fingerprint with locally stored fingerprint and determines if content can still be identified using locally stored fingerprints, then it is determined that playing content item has changed, if no match is found then request can be sent to serer, par. 0056-0057 and fig. 3 discloses process of recognizing content that is not yet recognized by sending fingerprint to server to compare with database of fingerprint at server, i.e. in case of content can’t be recognized by using locally stored reference fingerprint then send the fingerprint to server for recognizing new content item, therefore discovering the new content item).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lienhart, by teaching of determining that subsequent fingerprint from media content does not match any of reference fingerprint and enter in to discovery mode, as disclosed by Beletski, to detect the change in media content stream or channel, as disclosed in Beletski par. 0056-0057.
 

Regarding claim 6, the method of claim 5, 
Lienhart further discloses, wherein the first sequence of media content corresponds to a first channel, and wherein the second sequence of media content corresponds to a second channel that is different from the first channel (par. 0140 discloses identifying incoming video stream by identifying portion of video stream containing channel identification, i.e. sequence of media is from first channel,   par. 0141 discloses detecting channel change by comparing features of successive images of the incoming video stream and detecting sudden and abrupt change in features, i.e. detecting second sequence of media is being from different channel by determining that incoming media sequence is different from first sequence of media sequence or not continuation of media sequence of first channel).

Regarding claim 15, Lienhart in view of Beletski meets the claim limitations as set forth in claim 3.

Regarding claim 16, Lienhart in view of Beletski meets the claim limitations as set forth in claim 4.

Regarding claim 17, Lienhart in view of Beletski meets the claim limitations as set forth in claim 4.

Regarding claim 19, Lienhart in view of Beletski meets the claim limitations as set forth in claim 3.

Regarding claim 20, Lienhart in view of Beletski meets the claim limitations as set forth in claim 4.

Regarding claim 21, Lienhart in view of Beletski meets the claim limitations as set forth in claim 4.

Claims 7-9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Lienhart et al. (US 20060187358), hereinafter as Lienhart, in view of Gharaat et al. (US 20110063317), hereinafter as Gharaat.

Regarding claim 7, the method of claim 2, 
Lienhart does not disclose, wherein while operating in the discovery mode, the media system sends to the server system a request for additional media content.
Gharaat discloses, wherein while operating in the discovery mode, the media system sends to the server system a request for additional media content (par. 0084 discloses sending fingerprint from media content to web server to get the additional information such as metadata about the media content).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lienhart, by teaching of media system sends to the server system a request for additional media content, as disclosed by Gharaat, to make the multimedia content more interactive by presenting other media content, as disclosed in Gharaat par. 0003 and 0038.

Regarding claim 8, the method of claim 7, 
Lienhart in view of Gharaat further discloses, wherein the request includes the first comparison fingerprint (Gharaat par. 0084 discloses request includes fingerprint of media content).

Regarding claim 9, the method of claim 7, 
Lienhart in view of Gharaat further discloses, wherein the request includes data indicating a matching reference fingerprint from the plurality of reference fingerprints (Gharaat par. 0094 discloses playing of advertisement is detected based on fingerprints, i.e. by matching fingerprint on local database (as disclosed in par. 0088)), Gharaat  par. 0037-0038 discloses queening a server for additional media content based on identified media content, i.e. in case of already identified media content by local fingerprint matching, the query for additional media content indicates the identified advertisement therefore it indicates the matched reference fingerprint).




Claims 10 and 11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Lienhart et al. (US 20060187358), hereinafter as Lienhart, in view of Candelore et al. (US 20030174837), hereinafter as Candelore.

Regarding claim 10, the method of claim 2, 
Lienhart does not discloses, wherein the second media content comprises replacement media content for display in place of the first media content, and wherein providing the second media content for display comprises providing for display the first sequence of media content with the first media content replaced by the second media content. 
Candelore discloses, wherein the second media content comprises replacement media content for display in place of the first media content, and wherein providing the second media content for display comprises providing for display the first sequence of media content with the first media content replaced by the second media content ( par. 0027, 0042, fig. 7 and 8  discloses replacement of advertisement banner (i.e. first content) that is part of displayed main media content (i.e. first sequence of media content) that is substituted with another content (i.e. second content), replacing national advertisement with local advertisement, displayed along with main media content). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lienhart, by teaching of providing main media content for display along with replacement media content, as disclosed by Candelore, to allow the manipulation of content that user is watching to substitute the content displayed on content as per the target audience, as disclosed in Candelore par. 0006 and 0026.

Regarding claim 11, the method of claim 10, 
Lienhart in view of Candelore further discloses, wherein the first media content comprises a generic advertisement, and wherein the replacement media content comprises a targeted advertisement (Candelore par. 0026 discloses substitution can be used to provide targeted advertising to an audience by substitution of one advertisement for another).


Claims 12 and 13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Lienhart et al. (US 20060187358), hereinafter as Lienhart, in view of Thomas et al. (US 20080209465), hereinafter as Thomas.

Regarding claim 12, the method of claim 2, 
Lienhart does not discloses, wherein the second media content comprises supplemental content for display overlaying the first media content, and wherein providing the second media content for display comprises providing for display the first sequence of media content with the supplemental content overlaying the first media content.
Thomas discloses, wherein the second media content comprises supplemental content for display overlaying the first media content, and wherein providing the second media content for display comprises providing for display the first sequence of media content with the supplemental content overlaying the first media content (par. 0095-0096, fig. 11 discloses displaying main programming ( i.e. first sequence of media content) with supplemental content 916 that is overlaying the bottom portion of main programming content (i.e. first media content)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lienhart, by teaching of providing the main media content along with the supplemental content overlaying the portion of content displayed on screen, as disclosed by Thomas, to provide interactive supplemental content in overlaid manner along with main media content, as disclosed in Thomas par. 0002 and 0007.


Regarding claim 13, the method of claim 12, 
Lienhart in view of Thomas further discloses, wherein the supplemental content comprises interactive supplemental content (Thomas par. 0094 discloses supplemental adverting 916 is interactive).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/ROBERT J HANCE/Primary Examiner, Art Unit 2423